Order entered November 23, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00766-CV

      IN THE MATTER OF THE MARRIAGE OF APRIL S. MILLER
                   AND JAMES L. MILLER, IV

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-53475-2018

                                      ORDER

      Before the Court is appellee’s November 18, 2022 motion for an extension

of time to file his brief. We GRANT the motion. We ORDER the brief tendered

to this Court by appellee on October 25, 2022 filed as of the date of this order.


                                              /s/    KEN MOLBERG
                                                     JUSTICE